DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-20, 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Appleford et al. (US 6572076), McGregor et al. (US 5983743), and Korthaus et al. (GB 1159065) were considered most pertinent to applicant's disclosure.  
Appleford et al. disclose a failsafe electric valve actuator (1) for a valve in line, comprising: a housing (2) having a first end which is mounted to a body of the valve; a stem (4) mounted for translation in the housing for moving a valve member of the valve (10) between valve open and valve closed positions; a drive assembly (8, 9) for moving the stem in translation, the drive assembly comprising an electric motor (9) and a drive connection (8) from the motor to the stem, the drive connection being configured to convert rotary motion of the motor into translation motion of the stem; a biasing assembly (22) adapted to act on the stem to urge the stem toward a failsafe position; and a fail-safe shutdown system to selectively release the stem from the a position in which it was placed by the drive assembly, to allow the biasing assembly to urge the stem toward the failsafe position, the shutdown assembly comprising a first latching unit (17) mounted movable in for translation in the housing and a second latching unit (23-25, 27-29) mounted on the housing (via the lower end plate 6) for latching engagement with the first latching unit, wherein the stem can be moved free from the action of the biasing assembly in a latched state of the first and second latching units; wherein the drive assembly and the stem are mounted for translation with the first latching unit on a part of the first latching unit at a second end of the housing opposite said first end and is mounted for translation with the biasing assembly.
Appleford et al. do not disclose the drive assembly and the stem are mounted with the first latching unit on a part of the first latching unit which projects from the housing.
McGregor et al. disclose a related valve actuator having the drive assembly (10) and the stem (60) are mounted with a first latching unit (44, 40) on a part of the first latching unit which projects from the housing (88).
Appleford et al. also do not disclose wherein the second latching unit comprises at least one latching dog mounted for translation on the housing, the housing being provided with a first hole for passage of the latching dog, and the first latching unit comprising a stop for latching engagement with the latching dog.
Korthaus teaches an alternate equivalent latching unit comprising at least one latching dog (21) mounted for translation on a housing (3a), the housing being provided with a first hole (30) for passage of the latching dog, and the first latching unit comprising a stop (19) for latching engagement with the latching dog.
None of the prior art disclose or render obvious the further combination of the second latching unit comprises a biasing element for urging the latching dog toward the stop of the first latching element, and wherein the stop on the first latching unit forms a first ramp adapted to lift the latching dog against the effect of the biasing element when the first latching unit is moved toward the failsafe position under the effect of the biasing assembly; wherein the latching dog comprises a rod portion and a diametrically wider head portion adapted for latching engagement with the stop of the first latching unit, and wherein the second latching unit comprises a ring mounted for rotation on the housing and having at least one keyhole passage communicating with the first hole in the housing, the keyhole passage comprising a slot portion which allows passage of the rod portion of the latching dog but forms a stop for the head portion which maintains the head portion in latching engagement with the first latching unit, the keyhole passage further comprising a cylindrical portion which allows passage of the head portion of the latching dog, wherein the fail-safe shutdown system furthermore comprises biasing means for urging the ring in rotation toward a position in which the first hole in the housing is aligned with the cylindrical portion of the keyhole passage so as to enable the first latching unit to be moved toward the failsafe position under the effect of the biasing assembly; and wherein the latching dog comprises a rod portion and a diametrically wider head portion adapted for latching engagement with the stop of the first latching unit, and wherein the second latching unit comprises a ring mounted on the housing and having a right part and a left part having respectively at least one right cavity and at least one left cavity, the at least one right cavity and at least one left cavity together forming at least one passage for the latching dog in a first position of the ring in which the right part and the left part abut against each other, the at least one passage communicating with the first hole in the housing and allowing the passage of the rod portion of the latching dog but forming a stop for the head portion which maintains the head portion in latching engagement with the first latching unit, the fail-safe shutdown system furthermore comprising biasing means for causing the right part and left part of the ring to move away from each other toward a second position in which the stop is able to lift the latching dog so as to enable the first latching unit to be moved toward the failsafe position under the effect of the biasing assembly. Korthaus discloses a similar latching dog, however, Korthaus’s functions based on electromagnetic force and is designed to release based on power loss.  Therefore, modification of Korthaus lacks motivation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753